DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claim amendment filed September 11, 2020.
Claims 21-40 are pending and have been examined.
The “Invitation to Participate in DSMER Pilot Program” that was included in the previous office action is in error. The invitation has been withdrawn. 


 Drawings
The drawings are objected to under 37 CFR 1.83(a) because they are incomplete.  37 CFR 1.83(a) reads as follows: 
The drawing in a nonprovisional application must show every feature of the  invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of agraphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawing.


The drawings must show every feature of the invention specified in the claims.  Therefore, the features and the method steps of at least claim 21 of the claimed invention must be shown or the feature(s) canceled from the claim(s).  Applicants are requested to point out the corresponding support in the specification for each feature/ step in the to-be-submitted drawing. No new matter should be entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 21-28 are directed to a method and  Claims 29-40 are directed to a product. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 21-40 recite series of steps for controlling presentation of a user interface, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
 
The limitations that set forth the abstract idea are:
determining a current market within which the mobile device is communicating; detecting an application, of the applications implemented in the mobile device, preparing to present a UI via a display of the mobile device; 
ascertaining, at a time, which of a client-side detected market and a server-side detected market has priority based at least on the detected application and the determined current market; 
upon ascertaining the client-side detected market has priority at the time, presenting a UI […]; and 
upon determining that additional market information is available, updating the ascertaining at a second time; and 
upon ascertaining the server-side detected market has priority at the second time, modifying the presentation of the UI […]. 

The noted above steps can be performed mentally or manually (using a pen and paper) without the use of a machine. For example, a human can analyze data and determine what to present (e.g. on paper) to the user based on predetermined criteria/settings.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 


presenting a UI via the display of the mobile device in accordance with a client-side market configuration setting of the determined current market;
modifying the presentation of the UI in accordance with a server-side market configuration setting of the determined current market. 

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

The mobile device is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of determining a current market, detecting an application, ascertaining a detected market based on a criteria, presenting a UI based on the detected market and modifying the presentation of the UI based on additional market information. 

Additionally, ¶ [0014] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 


The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claim further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: 
determining a priority for a market based on a priority map that is associated with applications, 
modifying the UI based on available services, 
determining a current market based on a provisioning market, 
the client side market has different settings/criteria than the servicer side.
accessing a file to identify an entry point for a service of the application

Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 21-40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Under the broadest reasonable interpretation, claims 37-40 are directed to signals per se.
First, because the preamble limits the overall scope of claim 37 to a “One or more computer storage media,”  the Examiner finds that the scope of claim 37 is limited to this particular “computer readable media.”
Second, the Examiner finds that one of ordinary skill in this particular art may interpret such ‘computer storage media’ claims as signals.  To support the Examiner’s position that a person of ordinary skill in this art may interpret ‘computer storage media’ claims as signals, see the broadest reasonable interpretation of “computer readable medium” as set forth below and USPTO memorandum2 by Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010)3 noting that “[w]hen the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.”).
Third, because signal claims are not in any statutory category, Applicants’ computer storage media claims are considered non-statutory subject matter.  In re Nuijten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007).4
To overcome this particular 35 U.S.C. § 101 rejection and assuming the original specification supports such an amendment in accordance with 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) that Applicant amend the preamble and insert the phrase “non-transitory.”  For example, the claim might recite: “One or more non-transitory computer storage media …”
For additional guidance on this matter, see memorandum5 by USPTO Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010)6
Applicant is also reminded that like all claim amendments, a claim amendment inserting “non-transitory” must have clear support or antecedent basis in the original specification.  See MPEP §608.01(o) with particular emphasis on MPEP §608.01(o) ¶ 3.
7 by Acting Deputy Commissioner for Patent Examination Policy Hirshfeld, Andrew H. titled Effective Today: New Interim Patent Subject Matter Eligibility Examination Instructions,8 August 24, 2009 noting on page 1 that “[t]hese Instructions supersede previous guidance on subject matter eligibility that conflicts with the Instructions, including MPEP 2106(IV), 2106.01 and 2106.02.” 

Computer readable medium a transitory propagated signal medium, e.g. carrier wave. See Aggarwal et. al. (U.S. 7,711,586 B2) describing “computer and/or machine readable media [as] ... other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.); etc.” C3 L39-L46; Crawford (U.S. 7,587,502 B2) describing a “computer readable medium” as wireless communications media in “a carrier wave.” C4 L13-L25; and Dunphy et. al. (U.S. 6,484,182 B1) describing how a “computer program product is carried by a medium readable by a computer (e.g. a carrier wave signal) . . . .” C2 L58-L60.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
Claim 21, for example, recites the following limitations:

detecting an application, of the applications implemented in the mobile device, preparing to present a UI via a display of the mobile device; 
ascertaining, at a time, which of a client-side detected market and a server-side detected market has priority based at least on the detected application and the determined current market; 

The noted above limitations lack sufficient support in Applicant’s original specification. The specification appears to be silent regarding detecting the application and based on this detecting determine a priority as claimed. Appropriate correction is required. 
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-, 24-29, 32-37, 39 & 40  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vargas (U.S. Patent Application Publication No. 20020116172 A1) (“Vargas”) in view of Mason et al (US 20070083518 A1) (“Mason”).


As per claims 21, 29 & 37,  Vargas discloses:
determining a current market [for]  the mobile device (mobile device 100)  […[  (e.g. localized, non-localized information and/or language/country/time settings) (¶¶ [0027], [0028], [0038], [0042]); 
detecting an application, of the applications implemented in the mobile device, preparing to present a UI via a display of the mobile device (¶ [0041]); 
ascertaining, at a time, which of a client-side detected market and a server-side detected market has priority based at least on the detected application and the determined current market (e.g. selecting between localized and non-localized configurations)  (¶¶ [0004], [0018], [0027], [0031], [0038], [0042]); 
upon ascertaining the client-side detected market (localized configuration) has priority at the time, presenting a UI via the display of the mobile device in accordance with a client-side market configuration setting of the determined current market (e.g. selecting between localized and non-localized configurations)   (¶¶ [0003], [0038], [0045], [0047]); and 
upon determining that additional market information is available (e.g. resources need due to change in device location), updating the ascertaining at a second time (¶¶ [0027], [0028], [0045]-[0047]) ; and 
upon ascertaining the server-side detected market has priority at the second time (e.g. requiring resources from non-localized resources), modifying the presentation of the UI in accordance with a server-side market configuration setting of the determined current market (¶¶ [0032], [0047], [0018]) . 

Vargas does not expressly disclose determining a current market within which the mobile device  is communicating. 

Mason, however, clearly discloses detecting, based at least on a communication (e.g. logon communication) received from a remote device, a current market within which the mobile computing device is communicating (¶ [0088]; figs. 5A & 5B & related text).
Therefore, It would have been obvious to a person of ordinary skill in the art to modify Vargas’s teaching to include the function of selecting a configuration profile based on a whether a user is logged on to the computer, as disclosed Mason, to  

As per claims 24 & 32,  Vargas/ Mason discloses as shown above. 
Vargas further discloses wherein the modifying the presentation of the UI is based on which services of a plurality of services are available in accordance with the server-side market configuration setting of the determined current market (¶¶ [0045]-[0047]). 


As per claims 25 & 33,  Vargas/ Mason discloses as shown above. 
Vargas further discloses wherein the modifying the presentation of the UI is based on which functionality of each services of a plurality of services are available in accordance with the server-side market configuration setting of the determined current market (¶¶ [0045]-[0047]). 

As per claims 26, 34 & 40,  Vargas/ Mason discloses as shown above. 
Vargas further discloses wherein determining the current market is based on one or more of the following: an operating system market, a geographic location (country), and an account provisioning market (¶ ¶ [0018], [0027]). 

As per claims 27 & 35,  Vargas/ Mason discloses as shown above. 
Vargas further discloses wherein the server-side market configuration comprises one or more user interface settings that are different from the client-side market configuration (different interfaces based on language settings) ((¶¶ [0043], [0049]). 

As per claims 28 & 36,  Vargas/ Mason discloses as shown above. 
Vargas further discloses accessing a market resource file of the mobile device to identify an entry point for a service of the application, wherein an entry point for the service is different for different ones of multiple markets (e.g. different links for each configuration files) (¶ [0052]).  

As per claim 39,  Vargas/ Mason discloses as shown above. 
Vargas further discloses the modification of the presentation of the UI is based on which services of a plurality of services are available in accordance with the server-side market configuration setting of the determined current market (¶¶ [0045]-[0047]) , and  wherein the modification of the presentation of the UI is based on which functionality of each services of a plurality of services are available in accordance with the server-side market configuration setting of the determined current market (¶¶ [0045]-[0047]). .


Claims 22, 23, 30, 31 & 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vargas (U.S. Patent Application Publication No. 20020116172 A1) . 


As per claims 22, 30 & 38,  Vargas/ Mason discloses as shown above. 
Vargas does not disclose accessing a market priority map; and determining which of a client-side detected market and a server-side detected market has priority based at least further on the market priority map. 
 
However, Matsuda clearly discloses accessing a market priority map; and determining which of a client-side detected market and a server-side detected market has priority based at least further on the market priority map (col. 9, lines 28-39; claims 19, 32 and 40).

Additionally, Matsuda further discloses providing configuration services to a network if the first device has a higher priority than a second device (col. 3, lines 67- col. 4, line 2).

Therefore, It would have been obvious to a person of ordinary skill in the art to modify Vargas’s teaching to include the function of selecting a profile based on a priority, as disclosed Matsuda, to provide easy, comfortable, and automatic configuration features to users thereby enabling a user's device to automatically configure itself for network operation when placed in a network environment that lacks a designated administrator (See Matsuda: column 3, lines 47-55).  

As per claims 23 & 31,  Vargas/ Mason discloses as shown above. 
Vargas further discloses localized and non-localized configurations settings ((¶¶ [0003], [0038], [0045], [0047]); 

Vargas does not disclose wherein the market priority map comprises client-side market configuration settings and server-side market configuration settings mapped to a plurality of applications and a plurality of markets.


However, Matsuda clearly discloses accessing a market priority map; and determining which of a client-side detected market and a server-side detected market has priority based at least further on the market priority map (col. 9, lines 28-39; claims 19, 32 and 40).

Additionally, Matsuda further discloses providing configuration services to a network if the first device has a higher priority than a second device (col. 3, lines 67- col. 4, line 2).

Therefore, It would have been obvious to a person of ordinary skill in the art to modify Vargas’s teaching to include the function of selecting a profile based on a priority, as disclosed Matsuda, to provide easy, comfortable, and automatic configuration features to users thereby enabling a user's device to automatically .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
Liberman et al (US 20130036458 A1) teaches  [0235] Referring now to State 98, in this embodiment User A texts User B and informs him he needs to increase his identity rating. User B grabs his smartphone and selects/touches the IDM Verify application. The IDM Verify application launches and queries the web server 620 to see if User B is currently logged in. Continuing in State 99, the IDM web server 620 receives the verify query, determines User B is logged in, and notifies the Verify application that User B is logged in. The Verify application displays a menu of identity enhancement options 21200 that User B may select from to increase his current session identity rating. In this embodiment, User B selects the Facial Recognition option 21310 (see FIG. 21).


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
        2 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        3 Also also available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf
        
        4 See also In re Nuijten, 515 F3d 1361, 85 USPQ2d 1927 (Fed. Cir. 2008)(petition for panel rehearing and petition for rehearing en banc denied).
        5 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        6 Also available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf
        7 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        8 Available at  http://www.uspto.gov/patents/law/exam/memoranda.jsp